DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 and 06/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 as being anticipated by Endo (EP3640659A1).
Regarding claim 1, Endo discloses a magnetic sensor (see fig. 1A (1)) comprising: 
a sensitive element sensing a magnetic field by a magnetic impedance effect (see fig. 1A (30) (see [0017] The magnetic sensor to be described in the present specification uses a so-called magnetic impedance effect element); and 
a focusing member provided to face the sensitive element (see fig. 1A ( via yoke 40a) facing 30), configured with a soft magnetic material (see [0020] the soft magnetic layer 105 is over 40a, see fig. 1A), and focusing magnetic force lines from outside onto the sensitive element (see [0022] a yoke 40a that guides the magnetic flux from a north pole of the thin film magnet 20 to an end portion in the longitudinal direction of the sensitive element 31 in the sensitive part 30 and a yoke 40b that guides the magnetic flux from the other end portion in the longitudinal direction of the sensitive element 31 in the sensitive part 30 to a south pole of the thin film magnet 20, to thereby cause the magnetic flux generated from the north pole and the south pole (in FIG. 1B, referred to as (N) and (S)) of the thin film magnet 20 to path through the sensitive element 31 of the sensitive part 30 in the longitudinal direction).

    PNG
    media_image1.png
    659
    492
    media_image1.png
    Greyscale

Regarding claim 2, Endo further discloses wherein, in the focusing member, a width of a side where the magnetic force lines enter from the outside is wider than a width of a side facing the sensitive element in a direction intersecting a direction of the magnetic force lines in the outside (see fig. 1A (back side of 40a away from 30)).
Regarding claim 3, Endo further discloses wherein the focusing member comprises: a facing part facing the sensitive element (see fig. 1A (front side of 40 a,b facing 30)); and a wide part provided on a side where the magnetic force lines enter from the outside, a width thereof in a direction intersecting a direction of the magnetic force lines in the outside is wider than a width of the facing part (see fig. 1A (back side of 40 a,b facing 30)).
Regarding claim 4, Endo further discloses wherein the focusing member comprises: a facing part facing the sensitive element; a wide part provided on a side where the magnetic force lines enter from the outside, a width thereof in a direction intersecting a direction of the magnetic force lines in the outside is wider than a width of the facing part (see fig. 1A (back side of 40 a,b facing 30)); and an extending part extending from an end portion of the wide part toward the sensitive element (see fig. 1A (see top inclined surface facing 30 of 40 a,b facing 30)).
Regarding claim 5, Endo further discloses a bias magnetic field application member provided in contact with or nearby the focusing member to apply a bias magnetic field to the sensitive element via the focusing member (see fig. 1B via (20) also [0022] 20 provides a bias magnetic field to the sensitive part 30).
Regarding claim 6, Endo further discloses a diverging member provided to face the sensitive element (see fig. 1A (40b)), configured with a soft magnetic material (see [0020] the soft magnetic layer 105 is over 40b, see fig. 1A), and diverging the magnetic force lines passed through the sensitive element to the outside (see fig. 1A (40b) see fig. 1B the magnet field from magnets N pole enter the sensitive element 30 and exits towards yoke 40b to magnet S pole).
Regarding claim 7, Endo further discloses wherein, in the diverging member, a width of a side where the magnetic force lines exit to the outside is wider than a width of a side facing the sensitive element in a direction intersecting a direction of the magnetic force lines in the outside (see fig. 1A (wide back side of 40b facing away from 30)).  
Regarding claim 8, Endo further discloses wherein the diverging member comprises: a facing part facing the sensitive element (see fig. 1A (narrow front side of 40b facing towards 30)); and a wide part provided on a side where the magnetic force lines exit to the outside, a width thereof in a direction intersecting a direction of the magnetic force lines in the outside is wider than a width of the facing part (see fig. 1A (wide back side of 40b facing away from 30)).
Regarding claim 9, Endo further discloses wherein the diverging member comprises: a facing part facing the sensitive element (see fig. 1A (narrow front side of 40b facing towards 30)); a wide part provided on a side where the magnetic force lines exit to the outside, a width thereof in a direction intersecting a direction of the magnetic force lines in the outside is wider than a width of the facing part (see fig. 1A (wide back side of 40b facing away from 30)); and an extending part extending from an end portion of the wide part toward the sensitive element (see fig. 1A (see the inclined surface side of 40b facing 30 and extending towards wider back portion)).
Regarding claim 10, Endo further discloses a bias magnetic field application member provided in contact with or nearby the diverging member to apply a bias magnetic field to the sensitive element via the diverging member (see fig. 1B via (20) also [0022] 20 provides a bias magnetic field to the sensitive part 30).
Regarding claim 11, Endo further discloses wherein the sensitive element comprises a substrate (see fig. 1b (10)) and a sensitive circuit, and the focusing member and the diverging member are provided outside the substrate (see fig. 1b parts (20, 30 and 40) are outside of 10).

Examiner Notes
5. 	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furukawa (U.S. Publication 20100156405) discloses a magnetic field detection device including a magnetic body (magnetic flux guide) provided for adjusting a magnetic field to be applied to a magneto-resistance element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858